This cause comes on to be heard upon the motion of the defendants in error to dismiss the appeal, upon the ground, among others, that no summons in error has ever issued in said cause, and no attempt has been made to obtain service upon any of the defendants in error, though more than eighteen months have elapsed since the rendition of the judgment in said cause and overruling of the motion for new trial, and more than four months have transpired since the filing of said cause in the Supreme Court. It has many times been held by this court that this is a sufficient ground for dismissal. The motion to dismiss must be sustained.
TURNER, C. J., and WILLIAMS and DUNN, JJ., concur; HAYES, J., absent and not participating. *Page 209